Rich, J.:
This action was brought to recover a broker’s commission for the sale of land. It has been here once before,* and must be again reversed because the learned trial justice in his charge to the jury enkrely ignored the doctrine that the duty assumed by a broker is to bring the minds of the buyer and seller to an agreement for a sale, and the price and terms under which it is to be made, and that until that is done his right to commissions does not accrue. (Sibbald, v. Bethlehem Iron Co., 83 N. Y. 378.) The appellants also insist that ijhe general tone of the charge was so prejudicial to them as to justify a reversal of the judgment. After careful consideration, we conclude that this point is well made. The judgment and order must be reversed and a new trial granted, costs to abide *936the event. Hirschberg, P. J., Woodward and Jenks, JJ., concurred; Miller, J., dissented. Judgment and order reversed and new trial granted, costs to abide the event.

 121 App. Div. 4941— [Rep.